Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants amendments, filed on 10/27/21, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have provided amendments to the specification.  Applicants have amended independent claim 7 such that compound (vi) is fluoroethylene-alkylvinylether (FEVE) alternating copolymer.  Cassaday et al. (US 2014/0335362) does not teach or suggest such a polymer and the prior art rejection to Cassaday et al. is withdrawn.  However, there are still outstanding 112(b) rejections, claim objections, and objections to the specification, which are described below.  Last, should Applicants wish to have the two technical data sheets which were filed in their response considered they would need to file an information disclosure statement which includes these references.

Specification
Any amendment to the specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.  The portions of the specification which were filed on 8/23/21 and again on 10/27/21 need to be refiled in accordance with the guidelines above.  See MPEP 608.01(q).
	The specification is further objected to.  While Applicants have provided what appear to be amendments to the specification (once on 8/23/21 and again on 10/27/21), they have not presented these pages as amendments.  Applicants must amend a specification in the same manner as amending claims.  As such, these amendments are not proper.  However, for 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
as this is the known saccharide repeating unit, and not the one shown in Applicants specification.  The reaction scheme shown on page 2 of Applicants amendments to the specification is incorrect.  Specifically, the first structure shown are missing bonds to the carbon atoms along the chain.  Second, the bottom structure has bonds which do not make sense; one bond being what appears to be a bond between a carbon atom and a repeating unit ‘n’ in the polymer.  The reaction scheme shown in pages 10 and 11 are not legible.  Applicants pre-grant publication US 2018/0362800 (paragraph 0040) shows that these figures are illegible.  And the figure shown in paragraph 0039 is also incorrect.  Applicants attempt at providing legible copies in their response filed on 10/27/21 are insufficient.  Applicants are encouraged to employ a proper chemical structure drawing program such as ChemDraw to draw out the figures in their specification.  A substitute specification with the changes is required, and any changes must be made in accordance to the guidelines shown above.  The first structure was originally presented as having a radical on the far right carbon, which is no longer present.  Second, the originally filed specification appears to show each of the three tertiary carbon atoms in the second structure as being radicals which is no longer present.  Third, the final structure on page 11 is unclear.  Two of the tertiary carbon atoms on the top right of this structure have unknown bonds.  An organic chemist looking at this structure would not know that the unlabeled bonds refer to.  And while such a terminus of a bond is assumed in organic chemistry to be a methyl group (CH3 group), it appears that this cannot be the case since the scheme on page 11 of Applicants specification refers to polypropylene, which cannot have a CH3 group at the unlabeled positions.  So besides the improper formatting of the structures, there is some indefiniteness regarding the structures themselves.  This is why the Examiner is still objecting to this portion of Applicants specification.    


Claim Objections
Claim 7 is objected to.  The limitation “fluoro prepolymer dispersant” should be amended to --a fluoro prepolymer dispersant, and--.
Claim 14 is objected to.  Claim 14 would be clearer is amended to be dependent on claim 7 since claims 8-13 do not include any limitation to any monomers.  Further, the limitation “said monomers are selected” should be amended to --said monomer is selected-- since claim 7 recites the limitation “a monomer”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-14 and 18-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 7 recites the limitation “fluoro prepolymer dispersant, namely Fluoroethylene-alkyl vinylether (FEVE) alternating copolymer”.  The use of the term “namely” renders the claim indefinite, since it is unclear whether or not the fluoro prepolymer dispersant is limited only to the FEVE polymer, or may comprise the FEVE polymer, or that the FEVE polymer is merely one example.  Applicants can easily overcome this rejection by simply removing “fluoro prepolymer dispersant, namely” from component (vi).  
Claim 22, 23 and 24 are each rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, each of claims 22 and 23 recite the limitation ‘modified poly vinylidene fluoride dispersion, namely H2C2F2 and claims 22, 23, and 24 recite the limitation “fluoro dispersant, namely polytetrafluoroethylene dispersion 50% in water”.  For the same reason as claim 7 above, Applicants should amend “modified poly 2C2F2” as recited in claims 22 and 23 to –modified poly vinylidene fluoride dispersion--, and Applicants should amend “fluoro dispersant, namely polytetrafluoroethylene dispersion 50% in water” as recited in claims 22, 23, and 24 to --polytetrafluoroethylene dispersion 50% in water--.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766